 1   McGREGOR W. SCOTT
     United States Attorney
 2   ALYSON A. BERG
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Defendant Christopher Baker

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   SHANNON WILLIAMS,                                 )   1:16-cv-001540 DAD-JDP
                                                       )
12                         Plaintiff,                  )   EX PARTE APPLICATION FOR
                                                       )   EXTENSION OF DISOVERY
13   v.                                                )   DEADLINE; ORDER
                                                       )
14   OFFICER BAKER; WARDEN PAUL                        )
     COPENHAVER; OFFICER BORJA; ASS.                   )
15   WARDEN SNYDER,                                    )
                                                       )
16                         Defendants.                 )
                                                       )
17

18          Defendant Christopher Baker requests to extend the discovery deadline to allow for a ruling on

19   the pending dispositive motion as to Plaintiff Shannon Williams’ excessive force claim. Defendant

20   acted diligently in filing his dispositive motion and good cause exists for approximately a ninety-day

21   continuance of the discovery deadline to allow for a ruling on the motion that may end the lawsuit.

22                  GOOD CAUSE EXISTS TO CONTINUE THE DISCOVERY DATE
                     BASED ON DEFENDANT’S PENDING DISPOSITIVE MOTION
23

24          Modification of a scheduling order requires a showing of good cause and due diligence. Fed. R.

25   Civ. Proc. 16(b); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). To

26   establish good cause, the party seeking the modification of a scheduling order must generally show that

27   even with the exercise of due diligence, they cannot meet the requirement of the order. Id. The court

28   may also consider the prejudice to the party opposing the modification. Id.

29

30                                                         1
 1            This lawsuit is a Bivens1 action filed by Williams, a federal inmate proceeding pro se against

 2   former BOP Correctional Officer Christopher Baker, alleging a claim of excessive force and a separate

 3   claim for retaliation arising from an incident on October 13, 2014, at United States Penitentiary Atwater.

 4   ECF No. 12. The claim for retaliation was dismissed per order dated September 27, 2018. ECF No. 50.

 5   Defendant also filed a dispositive motion for summary adjudication on the claim of excessive force,

 6   which was only recently fully briefed, i.e., August 31, 2018, and is currently under submission. ECF

 7   Nos. 45-46, 49. It is anticipated that after Findings and Recommendations are issued, the parties will

 8   evaluate the need to respond before the Findings and Recommendations are sent to the District Judge for

 9   a final ruling. The current discovery deadline of December 4, 2018, therefore, may expire prior to a

10   final ruling on Defendant’s dispositive motion. Consequently, the parties’ resources are conserved by

11   extending the current discovery deadline approximately ninety days to March 4, 2019, to allow for a

12   ruling on the motion that can potentially end this action. See United States v. W.R. Grace, 526 F.3d 499,

13   509 (9th Cir. 2008) (court’s inherent power to control its docket). Additionally, no prejudice will be

14   suffered by this extension of approximately ninety days for the discovery deadline because no trial date

15   has been set in this action.2 ECF No. 23.

16            Accordingly, for good cause showing, including the saving of time and resources in allowing

17   additional time for a ruling on the pending dispositive motion, Defendant requests the discovery

18   deadline be extended approximately ninety-days.

19                                                         Respectfully submitted,

20   Dated: October 12, 2018                               McGREGOR W. SCOTT
                                                           United States Attorney
21

22                                                 By:     /s/Alyson A. Berg
                                                           ALYSON A. BERG
23                                                         Assistant U.S. Attorney
                                                           Attorneys for Defendant
24

25
     1
         Bivens v. Six Unknown Agents, 403 U.S. 388 (1971).
26
     2
       Williams is serving a 480-month aggregate sentence for one count of conspiracy to distribute and
27   possession with intent to distribute marijuana in violation of 21 U.S.C. § 846 and one count of money
     laundering in violation of 18 U.S.C. § 1956(h). He is eligible for release for good time conduct on
28   April 16, 2044.

29

30                                                        2
 1                                                   ORDER
 2
              The discovery deadline is continued to March 4, 2019.
 3

 4   IT IS SO ORDERED.
 5

 6   Dated:      November 23, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30                                                       3
